                    Case 16-22652   Doc 33       Filed 10/26/18   Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND


In re:                                       *
  Paul Scurti                                *        Case No.: 16-22652
                                             *        Chapter 13
    Debtor                                   *
*     *         *       *     *       *      *        *      *      *       *       *

                MOTION BY DEBTOR TO MODIFY CHAPTER 13
                    PLAN AFTER CONFIRMATION

       Paul Scurti, Debtor, by and through his attorney, Nicholas J. Del Pizzo, III, attorney,
moves to modify the Plan confirmed by this Court on April 13, 2017, and for cause states:
       1.       That the Debtor filed the Application for Relief as a Chapter 13 on September
21, 2016, and this Court mailed notices to all creditors giving all creditors proper notice that a
Proof of Claim must be filed on or before March 22, 2017, objection to dischargeability due by
February 21, 2017 and deadline for governmental proof of claim due by May 8, 2017.
       2.       That the trustee, Nancy Spencer Grigsby held the Meeting of Creditors on
December 22, 2016.
       3.       That pursuant to Bankruptcy Rule 3002(c), a Proof of Claim must be filed
within 90 days from the first day set for the date of meeting of creditors called pursuant to
Section 341(a) of the Code.
       4.       The modification request fully complies with Section 1329 of the Bankruptcy
Code, most particularly (a) (2).
       5.       That the proposed Modified Plan payments be $100.00 for 12 months, then
$310.00 for 20 months, then $700.000 for 28 months. The modified payments total $27,000.00
over the 60 month period. A copy of the Modified Plan is attached.
       6.       Debtor is in the process of attempting to remove his name from the mortgage
and is looking for additional employment.
                Case 16-22652        Doc 33       Filed 10/26/18      Page 2 of 2




       WHEREFORE, the Debtor prays that this Motion be granted and a hearing be
scheduled; that after due Notice and Hearing, if requested, the Debtor’s Chapter 13 Plan be
modified and adopted as the confirmed Plan and that the Debtor have such other and further
relief as the nature of his cause may require.

Date: 10/26/2018                                 /s/Nicholas J. Del Pizzo, III
                                                 Nicholas J. Del Pizzo, III
                                                 Federal Bar No. 24666
                                                 7222 Holabird Avenue
                                                 Baltimore, Maryland 21222
                                                 410-288-5788
                                                 email: njdelpizzo@aol.com

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 26th day of October, 2018, I reviewed the Court's
CM/ECF system and it reports that an electronic copy of the Modified Chapter 13 Plan After
Confirmation with a copy of the proposed Modified Plan will be served electronically by the
Court's CM/ECF system on the following:

Brian S. McNair bankruptcy@albalawgroup.com
Nancy Spencer Grigsby grigsbyecf@ch13md.com


       I HERBY FURTHER CERTIFY that on the 26th day of October, 2017, a copy of the
Modified Chapter 13 Plan After Confirmation with a copy of the proposed Modified Plan was
served on all parties of interest/creditors on the attached matrix via first class mail, postage
prepaid and to the Office of the US Trustee.

Office of the US Trustee
101 W. Lombard St.
Suite 2625
Baltimore, MD 21201


                                                 /s/Nicholas J. Del Pizzo, III
                                                 Nicholas J. Del Pizzo, III, 24666
                                                 7222 Holabird Avenue
                                                 Baltimore, MD 21222
                                                 410-288-5788
                                                 fax 443-216-2063
                                                 email: njdelpizzo@aol.com
